Douglas, J.,
dissenting. I concur with the substance of Chief Justice Celebrezze’s dissent, and respectfully add the following comments.
I am troubled by the fact the majority has chosen to resurrect Cincinnati Daily Tribune Co. v. Bruck (1900), 61 Ohio St. 489, and to deemphasize this court’s recent pronouncements in Kelly v. Whiting (1985), 17 Ohio St. 3d 91, and Border City S. & L. Assn. v. Moan (1984), 15 Ohio St. 3d 65.
I freely admit that Bruck has never been expressly overruled. Nonetheless, it is nothing more than an antiquated two and one-half page opinion, and cites scant authority for its holding. Accordingly, this court has largely ignored it for the past eighty-five years. Indeed, just a short time ago, the court unanimously restricted its significance. In Kelly v. Whiting, supra, at 94, we said:
“In order to withstand a motion to dismiss for failure to state a claim upon which relief may be granted, a complaint for malicious prosecution must allege the following: (1) a prior proceeding was maliciously instituted against the plaintiff by defendant, Woodruff v. Paschen (1922), 105 Ohio St. 396; (2) there was no probable cause for the filing of the prior lawsuit, Melanowski v. Judy (1921), 102 Ohio St. 153; and (3) the prior lawsuit was terminated in the plaintiff’s favor, Levering v. National Bank (1912), 87 Ohio St. 117.” In Whiting we made only a passing reference to Bruck, and then, only as an afterthought. Id. at 94-95.
We also de-emphasized Bruck in Border City S. & L. Assn. v. Moan, supra. There we said that in order for appellant to be successful in its claim for relief for malicious prosecution, “[i]t will be incumbent upon appellant to establish that these lawsuits [filed by appellees] were instituted maliciously, without probable cause, and, as a general rule, were terminated in appellant’s favor.” Border City, supra, at 66. Thus, neither Whiting nor Border City required the seizure of person or property during a prior proceedings as a necessary element of the cause of action.
In addition to being concerned about the resurrection of Bruck, supra, I am deeply troubled by the possible harsh ramifications of today’s decision. Before articulating the problems caused by the majority opinion, it is only fair to point out that the majority’s desire to encourage honest litigants to seek judicial redress, by protecting them from reprisals, is both appropriate and commendable. Unfortunately, the majority fails to balance this desire against the public’s need to keep malicious litigants from misusing our judicial machinery to harass innocent victims.
Under the rule announced today, absent a seizure of person or property, a malicious litigant has absolute immunity from a suit for malicious prosecution even though that litigant initiated a prior lawsuit with actual malice and without any probable cause (or any cause whatsoever), and even though the prior lawsuit was terminated against the malicious litigant. Spurious suits against “deep-pocket” or “target” defendants have already become a significant problem. Cf. Note, Malicious Prosecu*144tion: An Effective Attack On Spurious Medical Malpractice Claims? (1976), 26 Case W. Res. L. Rev. 653, 655 (discussing groundless medical malpractice claims). Examples of “target” defendants are judges, newspapers, and public officials. Often, frivolous suits are filed merely to harass defendants, and to compel settlement of the case in order to avoid the time and expense of litigation. Sadly, today’s decision will promote even more harassment litigation and allow the judicial machinery of our state to be used for improper purposes.
The majority’s contention that court costs will act as an effective deterrent to these harassment suits is misplaced. A relevant Yale Law Journal article stated:
“* * * Costs lost their deterrent effect as they proved less of a burden to the wrongdoer, provided less of a remedy as they met less- of the victim’s expenses, and could no longer be fashioned to meet the wrong as judicial discretion was curtailed. By the beginning of the nineteenth century, costs had ceased to perform the function for which they had been designed — deterring false suits — and the inherited [English] system collapsed.” Note, Groundless Litigation and the Malicious Prosecution Debate: A Historical Analysis (1979), 88 Yale L. J. 1218, 1229.
The majority is also in error in quoting with approval appellee’s argument “* * * that among those jurisdictions which continue to adhere to the ‘English Rule’ are the large industrial states which, by both population and volume of litigation, are continually involved in all aspects of commercial law, and are more attuned to the realities of the business world and the concepts of reasoning which support the traditional rule.”
With all due respect, this statement is not correct. See dissenting opinion herein of Celebrezze, C.J., at fns. 4 and 5.
The modern or “American Rule” of malicious prosecution is set forth in the Restatement of the Law 2d, Torts (1977) 452, Section 674. It states:
“General Principle
“One who takes an active part in the initiation, continuation or procurement of civil proceedings against another is subject to liability to the other for wrongful civil proceedings if
“(a) he acts without probable cause, and primarily for a purpose other than that of securing the proper adjudication of the claim in which the proceedings are based, and
“(b) except when they are ex parte, the proceedings have terminated in favor of the person against whom they are brought.”
We should adopt this rule. It allows an avenue of redress to maligned victims who have been compelled to appear in court and defend against groundless suits. These lawsuits can cause mental suffering, loss of business, injury to reputation, and other serious damages including extensive litigation costs. The adoption of the Restatement rule will allow injured victims to recover for these damages. On the other hand, the rule *145fully protects honest plaintiffs and does nothing to discourage them from invoking the aid of the courts.
For the foregoing reasons, I respectfully dissent and urge the adoption of the Restatement rule.